DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation and Contingent Limitations
Claims 3-10 and 13-18 contain various conditional limitations which include: 

claims 3 and similarly 13:
(1) “wherein the at least one feature comprises a powertrain of the vehicle, and wherein when the determined classification comprises the user being under a preselected age, the electronic circuitry causes disabling of the powertrain.”

Claims 4 and similarly 14: 
(2) “wherein the at least one feature comprises a safe driving mode of the vehicle, and wherein when the determined classification comprises the user being under a preselected age, the electronic circuitry causes enabling of the safe driving mode.”

Claims 5 and similarly 15: 
(3) “wherein the at least one feature comprises a safe driving mode of the vehicle, and 
wherein when the determined classification comprises the user being over a preselected age, the electronic circuitry causes enabling of the at least one feature.”
Claims 6 and similarly 16:
(4) “wherein the at least one feature comprises an infotainment system of the vehicle, and  wherein when the determined classification comprises the user being under a preselected age, the electronic circuitry causes disabling of the infotainment system.”

Claims 7 and similarly 17: 
(5) “wherein the at least one feature comprises an unlocking mechanism of at least one door of the vehicle, and wherein when the determined classification comprises the user being under a preselected age, the electronic circuitry causes disabling of the unlocking mechanism.”

Claims 8 and similarly 18: 
(6) “wherein the at least one feature comprises a voice user interface of the vehicle, and  wherein when the determined classification comprises the user being under a preselected age, the electronic circuitry causes disabling of the at least one feature.”  

Claim 9:
(7) “wherein the at least one feature comprises a safe driving mode of the vehicle, and wherein when the determined classification comprises the user being intoxicated beyond a first intoxication threshold, the electronic circuitry causes enabling of the at least one feature”

Claim 10:
(8) “wherein the at least one feature comprises a powertrain of the vehicle, and wherein when the determined classification comprises the user being intoxicated beyond at least an intoxication threshold, the electronic circuitry causes disabling of the at least one feature.”

The broadest reasonable interpretation of a system component having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations (1) – (8) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  For example, for limitations (1)-(8) a structure, such as a processor recited in Applicants specification and in Northacker and Ricci, capable of performing the functions following the underlined portions above, is sufficient to disclose the above cited claim limitations.
In addition, limitations (1) – (8) recite computer process steps carried out by a system component wherein the step includes a conditional limitation. 
With respect to conditional limitations in such cases, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

Accordingly, Ex Parte Schulhauser applies to limitations (1) – (8). See MPEP 2111.04, II “contingent claims” ("The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met . . . The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur . . . [i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the broadest reasonable interpretation of claim 3 does not require “the electronic circuitry causes disabling of the powertrain” since the conditional limitation is not actually required to occur (i.e., “when the determined classification comprises the user being under a preselected age” rather than requiring that the user actually is under a preselected age).
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 9 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the metes and bounds of what is and is not required in the limitation “the at least one feature comprises a safe driving mode of the vehicle, and wherein when the determined classification comprises the user being under a preselected age, the electronic circuitry causes enabling of the safe driving mode” is unclear and indefinite in view of the specification. The specification fails to provide any definition, examples or guidance as to what is included in “safe driving mode” such that it is unknown and unknowable what the metes and bounds of the term include. Claims 5, 9 and 14-15 are similarly rejected for reciting “safe driving mode”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-12 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 20160318521 to Northacker et al. (Northacker). 
With respect to claims 1, 11 and 19, Northacker discloses a system, comprising: 
memory configured to store biometric data for at least one biometric feature of a user of a vehicle; and 
(i.e., in system 200, OBD module, ¶ 27 OBD modules, vehicles . . . stored in log; ¶ 37 user account . . . stored database”; ¶ 88 “system 200 . . . RAM ROM flash memory”; claim 16 “a set of stored user biometrics”; ¶ 26 “OBD module can provide . . . biometric data . . . associated with the driver”; ¶ 35; ¶ 80) 
electronic circuitry configured to: 
receive the biometric data from at least one sensor; 
(s150, FIG. 1; ¶ 26 OBD module interfacing with vehicle sensor system can provide . . . body temperature information . . . biometric data (e.g., heart rate data, galvanic skin response, motion data, body position data, posture data, ergonomics-related data, mirror position data, etc.) associated with the driver of the vehicle (e.g., from sensors integrated into vehicle system control input devices proximal the driver's seat), authentication data (e.g., voice recognition data, facial recognition data, finger print recognition data, etc.) associated with the driver and/or passengers of the vehicle, and any other Suitable information. As such, information from the OBD module can be used to identify the driver and/or passengers of the vehicle (e.g., based upon processing of Voice data, based upon processing of image data, based upon processing of video data, based upon processing of fingerprint data, based upon processing of weight data, based upon processing of body temperature data, based upon processing of biometric data, etc.). Additionally or alternatively, this and/or other information from the OBD module can be used to determine impairment of the individual intending to drive the vehicle”)
determine a classification1 of the user based on the received biometric data; 
(¶¶ 3 “indication of a users mental and/or physical adeptness . . . intoxication; 32 “inebriated state . . . physiological state . . . by using a biometric monitoring system associated with the individual”; 34 “user characteristics can be determined”; 35 likelihood of inebriation; 37-38 further user characterization; 51 user weight; 76 “the user is: above a legal limit of intoxication”; s112, FIG. 1 “determining a user characteristic”; ¶ 34 “The user characteristic can additionally or alternatively be biometric data of the user, user identity data, environmental data associated with the user . . . or any other suitable characteristic”; 49 driver . . . user characteristic; 71 characterizing intoxication)
select, based on the classification, at least one feature of the vehicle and in response to selecting the at least one feature, cause the vehicle to enable or disable the at least one feature.  
	(s170, FIG. 1 perform an action; s170, Fig. 7 “preventing vehicle operation”; s170, FIG. 8 perform an action; s170, FIG. 9 performing an action; ¶¶ 170 “adjusting operation parameters of the vehicle . .  .prevents vehicle from starting . . . disabling ignition system . . . limits distance vehicle can be driven . . . activates automated driving . . . automatically dives vehicle to a desired destination . . . modify functionality of any other vehicle subsystems through the OBD module”)

With respect to claims 2, 12 and 20 Northacker discloses the electronic circuitry is further configured to determine the classification of the user using an artificial neural network (ANN) wherein an input of the ANN comprises the received biometric data, 
(¶ 38 “user characteristic can be determined based on . . . visual indications . . . dilation of pupils . . . image analysis . . .  artificial intelligence techniques, such as neural networks”; ¶ 15; s110, s112, Fig. FIG. 7)
wherein behavior of the user during interaction with a user interface2 of the vehicle is used as an additional input of the ANN, and 
(i.e., ¶ 38 user interfaces with vehicle camera “user characteristic can include analyzing a photo taken with a camera of the mobile computing device or vehicle that includes visual indications that the user is drinking . . . pupils”)
wherein the at least one sensor comprises one or more biometric sensors configured to detect one or more features of the user.  
(s150, FIG. 1; ¶ 26 OBD module interfacing with vehicle sensor system can provide . . . body temperature information . . . biometric data (e.g., heart rate data, galvanic skin response, motion data, body position data, posture data, ergonomics-related data, mirror position data, etc.) associated with the driver of the vehicle (e.g., from sensors integrated into vehicle system control input devices proximal the driver's seat), authentication data (e.g., voice recognition data, facial recognition data, finger print recognition data, etc.) associated with the driver and/or passengers of the vehicle, and any other Suitable information. As such, information from the OBD module can be used to identify the driver and/or passengers of the vehicle (e.g., based upon processing of Voice data, based upon processing of image data, based upon processing of video data, based upon processing of fingerprint data, based upon processing of weight data, based upon processing of body temperature data, based upon processing of biometric data, etc.). Additionally or alternatively, this and/or other information from the OBD module can be used to determine impairment of the individual intending to drive the vehicle”)

With respect to claim 9, Northacker discloses the at least one feature comprises a safe driving mode of the vehicle, and 
(¶ 77 “the action performed in block 110 can include adjusting operation parameters . . . maximum speed limit, limits distance vehicle can be driven . . . activates automated self driving . . . an action that automatically drives the vehicle to a destination desired by the entity (e.g., a home of the entity or the individual), and
any other Suitable action”)
wherein when the determined classification comprises the user being intoxicated beyond a first intoxication threshold, the electronic circuitry causes enabling of the at least one feature.  
	(S160-S170, FIG. 1, 7-8, i.e., 172 “comparing the value of intoxication metric to a threshold value”; s170 “based on intoxication metric, performing an action”; ¶ 77)
With respect to claim 10, Northacker discloses the at least one feature comprises a powertrain of the vehicle, and wherein when the determined classification comprises the user being intoxicated beyond at least an intoxication threshold, the electronic circuitry causes disabling of the at least one feature.  
(S160-S170, FIG. 1, 7-8, i.e., 172 “comparing the value of intoxication metric to a threshold value”; s170 “based on intoxication metric, performing an action”; ¶ 77 “the action performed in Block S110 can include adjusting operation parameters of the vehicle to be driven by the individual. In examples, the action can include one or more of an action that prevents the vehicle from starting (e.g., by disabling the ignition Subsystem of the vehicle) . . . and any other Suitable action . . . disable the vehicle ignition and/or modify functionality of any other vehicle subsystems through the OBD module. In these and related variations and applications, the vehicle operating parameter modification can be determined based on (e.g., calculated from, selected using, etc.) the value of the intoxication metric and/or intoxication assessment. The adjusted vehicle operation parameters (e.g., vehicle instructions) can be communicated to the vehicle: directly from the processing system generating the instructions, indirectly (e.g., through a proximal user device, through the diagnostic module, etc.), or otherwise sent to the vehicle”; claim 11 “preventing vehicle operation based on analysis of the intoxication assessment”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Northacker in view of U.S. Patent Application Publication No. 2014/0310788 to Ricci et al. (Ricci)
With respect to claims 3 and 13, Northacker discloses the at least one feature comprises a powertrain3 of the vehicle, wherein the electronic circuitry causes disabling of the powertrain 
(s170, FIG. 1 perform an action; s170, Fig. 7 “preventing vehicle operation”; s170, FIG. 8 perform an action; s170, FIG. 9 performing an action; ¶¶ 170 “adjusting operation parameters of the vehicle . .  .prevents vehicle from starting . . . disabling ignition system . . . limits distance vehicle can be driven . . . activates automated driving . . . automatically drives vehicle to a desired destination . . . modify functionality of any other vehicle subsystems through the OBD module”). 
Northacker fails to disclose “wherein when the determined classification comprises the user being under a preselected age”. 
Ricci, from the same field of endeavor, discloses user classification including age of the user and when the user is under a preselected age, the electronic circuitry causes disabling of the powertrain 
(¶ 502 various settings can be different based on whether the user is the driver or a passenger, the position of the user in the vehicle, and/or other characteristics such as whether the user is of driving age, whether there are parental controls in place associated with the user profile, and the like”; ¶ 232 defining an adult by age “an adult user (e.g., a user with an age of 18 years old and/or over, etc.)”;  ¶ 532 context module 2216 can limit functionality of the vehicle, and for example, not allow the driver to start the vehicle;  ¶ 533 the context module 2216 cooperating with various vehicle functions and systems shut down the vehicle to prevent the vehicles use; ¶ 538 “This information is useable by the context module 2216 to confirm the individual utilizing the breathalyzer is the person that will be operating the vehicle. As a parental control, and in cooperation with the parental control module 2232, the vehicle could require a child to use it prior to activating the ignition on any night they are out past 8 PM. The car could know the child's curfew, and also know the distance from home. Given that information the vehicle could inform the child they need to leave immediately in order to make it home on time, and it can optionally require the child to utilize the breathalyzer before enabling the ignition system”;  ¶ 543 the car control system can be managed by the context module 2216, and rules in the parental control module 2232, to take various actions, such as not allowing the engine to start, sending an alert via the vehicle or warning module 2208, or the like. In a similar manner, facial recognition of a driver can be used to limit what young drivers can do in the car, or to generate an automatic alert if certain "rules" are broken that are maintained in the parental control module 2232. For example, one or more rules in the parental control module 2232 may dictate that a young driver cannot drive more than 20 miles from home, cannot go on the interstate, or the like. In these instances, if these "rules" are broken, and in cooperation with the context module 2216 and vehicle reporting module 2208, various notifications can be sent to one or more destinations. In a similar manner, these "rules" could be used to regulate one or more car functions, such as the vehicle's maximum speed, number of occupants in the vehicle, the availability of multimedia/infotainment information, infotainment volumes settings, and the like. Engine/vehicle operational rules can also be established that restrict or otherwise regulate any vehicle function, and in cooperation with the context module 2216 can prohibit undesired or unwanted vehicle operations, e.g., flooring the accelerator.”; ¶ 47 a parental control module adapted to limit one or more vehicle functions based on one or more rules; and a profile module adapted to interact with the parental control module to limit the one or more vehicle functions based on whether the profile is associated with a driver or a passenger”; ¶ 230 profile data 252 . . . access controlled by the user account may be based on at least one of a user account priority, role, permission, age, family status, a group priority (e.g., the user account priority of one or more users, etc.), a group age (e.g., the average age of users in the group, a minimum age of the users in the group, a maximum age of the users in the group, and/or combinations thereof, etc.); ¶ 282 vehicle 104 may determine vehicle functionality and/or features to be provided and/or restricted to a user 216 . . . vehicle 104 may lock one or more features (e.g., ignition access, vehicle access, communications ability, etc.) associated with the vehicle 104. “) 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date for the system of Northacker to implement the teachings of Ricci such that the powertrain is disabled when the user is under a preselected age, in order to prevent unlicensed or inexperienced drivers from using the vehicle, for example, the vehicle owned by a parent since younger drivers are more likely to be involved in accidents due to inexperience. 

 	With respect to claims 4 and 14, Northacker discloses the at least one feature comprises a safe driving mode4 of the vehicle (¶ 77 “the action performed in block 110 can include adjusting operation parameters . . . maximum speed limit, limits distance vehicle can be driven . . . activates automated self driving . . . an action that automatically drives the vehicle to a destination desired by the entity (e.g., a home of the entity or the individual), and
any other Suitable action”)
However, Northacker fails to disclose wherein when the determined classification comprises the user being under a preselected age, the electronic circuitry causes enabling of the safe driving mode.  
Ricci, from the same field of endeavor, discloses user classification including age of the user and when the user is under a preselected age, the electronic circuitry causes enabling of a safe driving mode
(¶ 502 various settings can be different based on whether the user is the driver or a passenger, the position of the user in the vehicle, and/or other characteristics such as whether the user is of driving age, whether there are parental controls in place associated with the user profile, and the like”; ¶ 232 defining an adult by age “an adult user (e.g., a user with an age of 18 years old and/or over, etc.)”;  ¶ 535 “the context module 2216 could also include information to assist with successfully delivering the other vehicle occupants home in a timely manner.”; ¶ 538 “This information is useable by the context module 2216 to confirm the individual utilizing the breathalyzer is the person that will be operating the vehicle. As a parental control, and in cooperation with the parental control module 2232, the vehicle could require a child to use it prior to activating the ignition on any night they are out past 8 PM. The car could know the child's curfew, and also know the distance from home. Given that information the vehicle could inform the child they need to leave immediately in order to make it home on time, and it can optionally require the child to utilize the breathalyzer before enabling the ignition system”;  ¶ 543 the car control system can be managed by the context module 2216, and rules in the parental control module 2232, to take various actions, such as not allowing the engine to start, sending an alert via the vehicle or warning module 2208, or the like. In a similar manner, facial recognition of a driver can be used to limit what young drivers can do in the car, or to generate an automatic alert if certain "rules" are broken that are maintained in the parental control module 2232. For example, one or more rules in the parental control module 2232 may dictate that a young driver cannot drive more than 20 miles from home, cannot go on the interstate, or the like. In these instances, if these "rules" are broken, and in cooperation with the context module 2216 and vehicle reporting module 2208, various notifications can be sent to one or more destinations. In a similar manner, these "rules" could be used to regulate one or more car functions, such as the vehicle's maximum speed, number of occupants in the vehicle, the availability of multimedia/infotainment information, infotainment volumes settings, and the like. Engine/vehicle operational rules can also be established that restrict or otherwise regulate any vehicle function, and in cooperation with the context module 2216 can prohibit undesired or unwanted vehicle operations, e.g., flooring the accelerator.”; ¶ 47 a parental control module adapted to limit one or more vehicle functions based on one or more rules; and a profile module adapted to interact with the parental control module to limit the one or more vehicle functions based on whether the profile is associated with a driver or a passenger”; ¶ 230 profile data 252 . . . access controlled by the user account may be based on at least one of a user account priority, role, permission, age, family status, a group priority (e.g., the user account priority of one or more users, etc.), a group age (e.g., the average age of users in the group, a minimum age of the users in the group, a maximum age of the users in the group, and/or combinations thereof, etc.); ¶ 282 vehicle 104 may determine vehicle functionality and/or features to be provided and/or restricted to a user 216 . . . vehicle 104 may lock one or more features (e.g., ignition access, vehicle access, communications ability, etc.) associated with the vehicle 104. “) 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date for the system of Northacker to implement the teachings of Ricci such that when the determined classification comprises the user being under a preselected age, the electronic circuitry causes enabling of the safe driving mode, in order to prevent unlicensed or inexperienced drivers from using the vehicle, for example, the vehicle owned by a parent since younger drivers are more likely to be involved in accidents due to inexperience. 

With respect to claims 5 and 15, Northacker discloses the at least one feature comprises a safe driving mode5 of the vehicle (¶ 77 “the action performed in block 110 can include adjusting operation parameters . . . maximum speed limit, limits distance vehicle can be driven . . . activates automated self driving . . . an action that automatically drives the vehicle to a destination desired by the entity (e.g., a home of the entity or the individual), and
any other Suitable action”)
However, Northacker fails to disclose “wherein when the determined classification comprises the user being over a preselected age, the electronic circuitry causes enabling of the at least one feature”
Ricci, from the same field of endeavor, discloses user classification including age of the user and when the user is over a preselected age, the electronic circuitry causes enabling of at least one feature
(i.e., enabling the playing of a movie with a mature rating or graphic violence ¶ 232 “ an adult user (e.g., a user with an age of 18 years old and/or over, etc.) may be located in an area of a vehicle 104 . . . a graphic movie containing violence (e.g., a movie associated with a mature rating, such as a Motion Picture Association of America (MPAA) rating of "R," "NC-17," etc.) may be suitable to present to a display device associated with the adult user but may not be acceptable to present to the display device if a 12-year old child user may see and/or hear the content of the movie”; ¶ 230 “settings and/or feature preferences associated with the vehicle 104, communications, infotainment, content, etc . . . a user account may allow access to certain settings for a particular user . . .  access controlled by the user account may be based on at least one of a user . . . minimum age . . . maximum age”; ¶ 289) 
(¶ 502 various settings can be different based on whether the user is the driver or a passenger, the position of the user in the vehicle, and/or other characteristics such as whether the user is of driving age, whether there are parental controls in place associated with the user profile, and the like”; ¶ 232 defining an adult by age “an adult user (e.g., a user with an age of 18 years old and/or over, etc.)”;  ¶ 230 profile data 252 . . . access controlled by the user account may be based on at least one of a user account priority, role, permission, age, family status, a group priority (e.g., the user account priority of one or more users, etc.), a group age (e.g., the average age of users in the group, a minimum age of the users in the group, a maximum age of the users in the group, and/or combinations thereof, etc.); ¶ 282 vehicle 104 may determine vehicle functionality and/or features to be provided and/or restricted to a user 216 . . . vehicle 104 may lock one or more features (e.g., ignition access, vehicle access, communications ability, etc.) associated with the vehicle 104. “) 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date for the system of Northacker to implement the teachings of Ricci such that when the determined classification comprises the user being over a preselected age, the electronic circuitry causes enabling of at least one feature, in order to allow for variant age appropriate access for a shared vehicle to tailor features based on the age of the user. 

With respect to claims 6 and 16, Northacker fails to disclose the at least one feature comprises an infotainment system of the vehicle wherein the at least one feature comprises an infotainment system of the vehicle, and  wherein when the determined classification comprises the user being under a preselected age, the electronic circuitry causes disabling of the infotainment system.  
Ricci, from the same field of endeavor, discloses user classification including age of the user and when the user being under a preselected age, the electronic circuitry causes disabling of the infotainment system.  
(i.e., disabling the playing of a movie with a mature rating or graphic violence ¶ 232 “ an adult user (e.g., a user with an age of 18 years old and/or over, etc.) may be located in an area of a vehicle 104 . . . a graphic movie containing violence (e.g., a movie associated with a mature rating, such as a Motion Picture Association of America (MPAA) rating of "R," "NC-17," etc.) may be suitable to present to a display device associated with the adult user but may not be acceptable to present to the display device if a 12-year old child user may see and/or hear the content of the movie”; ¶ 230 “settings and/or feature preferences associated with the vehicle 104, communications, infotainment, content, etc . . . a user account may allow access to certain settings for a particular user . . .  access controlled by the user account may be based on at least one of a user . . . minimum age . . . maximum age”; ¶ 289) 
(¶ 502 various settings can be different based on whether the user is the driver or a passenger, the position of the user in the vehicle, and/or other characteristics such as whether the user is of driving age, whether there are parental controls in place associated with the user profile, and the like”; ¶ 232 defining an adult by age “an adult user (e.g., a user with an age of 18 years old and/or over, etc.)”;  ¶ 230 profile data 252 . . . access controlled by the user account may be based on at least one of a user account priority, role, permission, age, family status, a group priority (e.g., the user account priority of one or more users, etc.), a group age (e.g., the average age of users in the group, a minimum age of the users in the group, a maximum age of the users in the group, and/or combinations thereof, etc.); ¶ 282 vehicle 104 may determine vehicle functionality and/or features to be provided and/or restricted to a user 216 . . . vehicle 104 may lock one or more features (e.g., ignition access, vehicle access, communications ability, etc.) associated with the vehicle 104. “) 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date for the system of Northacker to implement the teachings of Ricci such that when the determined classification comprises the user being under a preselected age, the electronic circuitry causes disabling of infotainment, in order to allow for variant age appropriate access for a shared vehicle to tailor features based on the age of the user. 

With respect to claims 7 and 17 Northacker discloses fails to disclose 
wherein the at least one feature comprises an unlocking mechanism of at least one door of the vehicle, and 
wherein when the determined classification comprises the user being under a preselected age, the electronic circuitry causes disabling of the unlocking mechanism
Ricci, from the same field of endeavor, discloses the at least one feature comprises an unlocking mechanism of at least one door of the vehicle
(¶ 282 Optionally, the location of the device 212, 248 relative to the vehicle 104 may determine vehicle functionality and/or features to be provided and/or restricted to a user 216 . . . the vehicle 104 may lock one or more features (e.g., ignition access, vehicle access, communications ability, etc.) associated with the vehicle 104. Optionally, the vehicle 104 may provide an alert based on the distance of the device 212, 248 from the vehicle 104. Continuing the example above, once the device 212, 248 reaches the first outside area 516 of the vehicle 104 at least one of the vehicle features may be unlocked. For instance, by reaching the first outside area 516, the vehicle 104 may unlock a door of the vehicle 104. In some cases, when the device is detected to be inside the vehicle 104, the various sensors 236, 242 may determine that the user 216 is in an area 508 and/or zone 512. As is further described herein, features of the vehicle 104, device 212, 248, and/or other components may be controlled based on rules stored in a memory.
(¶¶ 308  door setting (e.g., open, closed, locked or unlocked) sensor; 317 some of the vehicle control features (e.g., the features represented by icons may be hidden from a user interface, the features may be locked from use by the passenger, combinations thereof, etc.); 566 in step S2808, the vehicle communicates with one or more other smart systems, such as a refrigerator, door locks; 567 instructions to unlock an interior door”)
wherein when the determined classification comprises the user being under a preselected age, the electronic circuitry causes disabling of the unlocking mechanism 
(i.e., Ricci discloses the door locking/ unlocking feature can be controlled based on rules stored in memory ¶¶ 282, also 308 door setting locked or unlocked and ricci further teaches the rules include limiting functions if a user is under a threshold age, i.e., ¶¶ 115 “parental control module adapted to limit one or more vehicle functions based on one or more rule”; 130; 528 “or example, the parent could impose a restriction that a young driver is not to have more than two people in the vehicle . . . the vehicle is now in conformance with one or more rules managed by the parental control module 2232”; 543 “car control system can be managed by the context module 2216, and rules in the parental control module 2232 . . . take various actions . . . limit what young drivers can do . . . Engine/vehicle operational rules can also be established that restrict or otherwise regulate any vehicle function, and in cooperation with the context module 2216 can prohibit undesired or unwanted vehicle operations”)
(¶ 502 various settings . . . whether the user is of driving age, whether there are parental controls in place associated with the user profile, and the like”; ¶ 232 defining an adult by age “an adult user (e.g., a user with an age of 18 years old and/or over, etc.)”;   ¶ 538 “As a parental control, and in cooperation with the parental control module 2232, the vehicle could require a child to use it prior to activating the ignition on any night they are out past 8 PM. The car could know the child's curfew, and also know the distance from home. Given that information the vehicle could inform the child they need to leave immediately in order to make it home on time, and it can optionally require the child to utilize the breathalyzer before enabling the ignition system”;  ¶ 543 the car control system can be managed by the context module 2216, and rules in the parental control module 2232, to take various actions, such as not allowing the engine to start, sending an alert via the vehicle or warning module 2208, or the like. In a similar manner, facial recognition of a driver can be used to limit what young drivers can do in the car, or to generate an automatic alert if certain "rules" are broken that are maintained in the parental control module 2232. For example, one or more rules in the parental control module 2232 may dictate that a young driver cannot drive more than 20 miles from home, cannot go on the interstate, or the like. In these instances, if these "rules" are broken, and in cooperation with the context module 2216 and vehicle reporting module 2208, various notifications can be sent to one or more destinations. In a similar manner, these "rules" could be used to regulate one or more car functions, such as the vehicle's maximum speed, number of occupants in the vehicle, the availability of multimedia/infotainment information, infotainment volumes settings, and the like. Engine/vehicle operational rules can also be established that restrict or otherwise regulate any vehicle function, and in cooperation with the context module 2216 can prohibit undesired or unwanted vehicle operations, e.g., flooring the accelerator.”; ¶ 47 a parental control module adapted to limit one or more vehicle functions based on one or more rules; and a profile module adapted to interact with the parental control module to limit the one or more vehicle functions based on whether the profile is associated with a driver or a passenger”; ¶ 230 profile data 252 . . . access controlled by the user account may be based on at least one of a user account priority, role, permission, age, family status, a group priority (e.g., the user account priority of one or more users, etc.), a group age (e.g., the average age of users in the group, a minimum age of the users in the group, a maximum age of the users in the group, and/or combinations thereof, etc.); ¶ 282 vehicle 104 may determine vehicle functionality and/or features to be provided and/or restricted to a user 216 . . . vehicle 104 may lock one or more features (e.g., ignition access, vehicle access, communications ability, etc.) associated with the vehicle 104. “) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date for the system of Northacker to implement the teachings of Ricci such that when the determined classification comprises the user being under a preselected age, the electronic circuitry causes disabling of the unlocking mechanism in order to allow for variant age appropriate access for a shared vehicle to tailor features based on the age of the user. In addition, implementation of child lacks according to the parental controls of Ricci enhances safety of younger passengers. 

With respect to claims 8 and 18, Northacker discloses the at least one feature comprises a voice user interface of the vehicle,. 
(¶ 21 “The user device can include inputs (e.g., touchscreen, camera, microphone, etc.), outputs (e.g., display, haptic system, speaker, etc.)”; 30 “voice recognition module of the mobile computing device can detect speech patterns indicative of vehicle operation (e.g., user Tim says, "Turn on the car!”); 26 “OBD module can be used to identify the driver and/or passengers of the vehicle (e.g., based upon processing of Voice data”; 35 voice pattern)
Northacker fails to disclose when the determined classification comprises the user being under a preselected age, the electronic circuitry causes disabling of the at least one feature.  
Ricci also discloses at least one feature comprises a voice user interface of the vehicle (¶¶ 227 “user interface 212, 248 . . . receive user input . . . via voice command”; 313; 332; 345; 363; 500) and when the determined classification comprises the user being under a preselected age, the electronic circuitry causes disabling of the at least one feature
(i.e., Ricci further teaches the rules include limiting functions if a user is under a threshold age, i.e., ¶¶ 115 “parental control module adapted to limit one or more vehicle functions based on one or more rule”; 130; 528 “or example, the parent could impose a restriction that a young driver is not to have more than two people in the vehicle . . . the vehicle is now in conformance with one or more rules managed by the parental control module 2232”; 543 “car control system can be managed by the context module 2216, and rules in the parental control module 2232 . . . take various actions . . . limit what young drivers can do . . . Engine/vehicle operational rules can also be established that restrict or otherwise regulate any vehicle function, and in cooperation with the context module 2216 can prohibit undesired or unwanted vehicle operations”)
(¶ 502 various settings . . . whether the user is of driving age, whether there are parental controls in place associated with the user profile, and the like”; ¶ 232 defining an adult by age “an adult user (e.g., a user with an age of 18 years old and/or over, etc.)”;   ¶ 538 “As a parental control, and in cooperation with the parental control module 2232, the vehicle could require a child to use it prior to activating the ignition on any night they are out past 8 PM. The car could know the child's curfew, and also know the distance from home. Given that information the vehicle could inform the child they need to leave immediately in order to make it home on time, and it can optionally require the child to utilize the breathalyzer before enabling the ignition system”;  ¶ 543 the car control system can be managed by the context module 2216, and rules in the parental control module 2232, to take various actions, such as not allowing the engine to start, sending an alert via the vehicle or warning module 2208, or the like. In a similar manner, facial recognition of a driver can be used to limit what young drivers can do in the car, or to generate an automatic alert if certain "rules" are broken that are maintained in the parental control module 2232. For example, one or more rules in the parental control module 2232 may dictate that a young driver cannot drive more than 20 miles from home, cannot go on the interstate, or the like. In these instances, if these "rules" are broken, and in cooperation with the context module 2216 and vehicle reporting module 2208, various notifications can be sent to one or more destinations. In a similar manner, these "rules" could be used to regulate one or more car functions, such as the vehicle's maximum speed, number of occupants in the vehicle, the availability of multimedia/infotainment information, infotainment volumes settings, and the like. Engine/vehicle operational rules can also be established that restrict or otherwise regulate any vehicle function, and in cooperation with the context module 2216 can prohibit undesired or unwanted vehicle operations, e.g., flooring the accelerator.”; ¶ 47 a parental control module adapted to limit one or more vehicle functions based on one or more rules; and a profile module adapted to interact with the parental control module to limit the one or more vehicle functions based on whether the profile is associated with a driver or a passenger”; ¶ 230 profile data 252 . . . access controlled by the user account may be based on at least one of a user account priority, role, permission, age, family status, a group priority (e.g., the user account priority of one or more users, etc.), a group age (e.g., the average age of users in the group, a minimum age of the users in the group, a maximum age of the users in the group, and/or combinations thereof, etc.); ¶ 282 vehicle 104 may determine vehicle functionality and/or features to be provided and/or restricted to a user 216 . . . vehicle 104 may lock one or more features (e.g., ignition access, vehicle access, communications ability, etc.) associated with the vehicle 104. “) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date for the system of Northacker to implement the teachings of Ricci such that when the determined classification comprises the user being under a preselected age, the electronic circuitry causes at least one feature in order to allow for variant age appropriate access for a shared vehicle to tailor features based on the age of the user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification fails to provide a limiting definition of classification, but the term can include tired, intoxicated, psychographic, age, demographic, disability, behavior, health, alertness, driving style, drowsy, cautious, driving experience, speaking habits, genres of music, etc. (Spec. ¶¶ 11-14). 
        2 No limiting definition is provided for user interactions with a user interface but can include touch, sound, sight, smell, balance, taste interactions (Spec. ¶ 11)
        3 Spec. ¶ 26 (“The controllable parts of the powertrain and its parts and subsystems are connected to the powertrain control module 112. The controllable parts of the powertrain can include at least an engine, transmission, drive shafts, suspension and steering systems, and powertrain electrical systems. The powertrain can also include any other known parts of a vehicle powertrain and the controllable parts of the powertrain can include any other known controllable parts of a powertrain”)
        4 The specification fails to provide any limiting definition, examples, or guidance as to what safe driving mode is. 
        5 The specification fails to provide any limiting definition, examples, or guidance as to what safe driving mode is.